  Case 17-07028            Doc 35       Filed 04/04/19 Entered 04/04/19 19:56:12     Desc Main
                                          Document     Page 1 of 4


                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

 In re:                                             §     Case No. 17-07028
                                                    §
 LETITIA WILLIAMS                                   §
                                                    §
                                                    §
                                 Debtor(s)          §

                          NOTICE OF TRUSTEE’S FINAL REPORT AND
                             APPLICATION FOR COMPENSATION
                              AND DEADLINE TO OBJECT (NFR)

        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that David P.
Leibowitz, trustee of the above styled estate, has filed a Final Report and the trustee and the
trustee’s professionals have filed final fee applications, which are summarized in the attached
Summary of Trustee’s Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for
inspection at the Office of the Clerk, at the following address:

          219 South Dearborn Street, Chicago, IL 60604

        Any person wishing to object to any fee application that has not already been approved or
to the Final report, must file a written objection within 21 days from the mailing of this notice,
serve a copy of the objections upon the trustee, any party whose application is being challenged
and the United States Trustee. A hearing on the fee applications and any objection to the Final
Report will be held at 9:30 a.m. on 05/02/2019, in Courtroom 680, United States Courthouse,
219 South Dearborn Street, Chicago, IL 60604. If no objections are filed, upon entry of an order
on the fee applications, the trustee may pay dividends pursuant to FRBP 3009 without further
order of the Court.

Date Mailed:       04/04/2019                           By: /s/ David P. Leibowitz
                                                            Trustee

David P. Leibowitz
53 West Jackson Boulevard, Suite 1115
Chicago, IL 60604




UST Form 101-7-NFR (10/1/2010)
     Case 17-07028               Doc 35          Filed 04/04/19 Entered 04/04/19 19:56:12                                     Desc Main
                                                   Document     Page 2 of 4

                                     UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION

    In re:                                                              §           Case No. 17-07028
                                                                        §
    LETITIA WILLIAMS                                                    §
                                                                        §
                                                                        §
                                     Debtor(s)                          §

                                  SUMMARY OF TRUSTEE’S FINAL REPORT
                                  AND APPLICATIONS FOR COMPENSATION

             The Final Report shows receipts of                                                                                     $2,346.00
             and approved disbursements of                                                                                             $18.56
             leaving a balance on hand of1:                                                                                         $2,327.44


             Claims of secured creditors will be paid as follows: NONE



                                                    Total to be paid to secured creditors:                                              $0.00
                                                                      Remaining balance:                                            $2,327.44

             Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                                      Total                Interim                    Proposed
                                                                                  Requested             Payments to                   Payment
                                                                                                              Date
David P. Leibowitz, Trustee Fees                                                       $586.50                      $0.00                $586.50
David P. Leibowitz, Trustee Expenses                                                     $25.64                     $0.00                  $25.64


                         Total to be paid for chapter 7 administrative expenses:                                                      $612.14
                                                            Remaining balance:                                                      $1,715.30

       Applications for prior chapter fees and administrative expenses have been filed as
follows: NONE



                     Total to be paid to prior chapter administrative expenses:                                                         $0.00
                                                           Remaining balance:                                                       $1,715.30

1
  The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will be
distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum
compensation set forth under 11 U.S.C. § 326(a) on account of disbursement of the additional interest.
UST Form 101-7-NFR (10/1/2010)
  Case 17-07028            Doc 35   Filed 04/04/19 Entered 04/04/19 19:56:12           Desc Main
                                      Document     Page 3 of 4


       In addition to the expenses of administration listed above as may be allowed by the
Court, priority claims totaling $0.00 must be paid in advance of any dividend to general
(unsecured) creditors.

         Allowed priority claims are: NONE



                                        Total to be paid to priority claims:                 $0.00
                                                       Remaining balance:                $1,715.30

        The actual distribution to wage claimants included above, if any, will be the proposed
payment less applicable withholding taxes (which will be remitted to the appropriate taxing
authorities).

         Timely claims of general (unsecured) creditors totaling $121,211.18 have been allowed
and will be paid pro rata only after all allowed administrative and priority claims have been paid
in full. The timely allowed general (unsecured) dividend is anticipated to be 1.4 percent, plus
interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim         Claimant                                Allowed Amt.          Interim       Proposed
No.                                                        of Claim      Payments to       Amount
                                                                               Date
           1 Quantum3 Group LLC as agent for                 $294.72           $0.00           $4.17
           2 Capital One Bank (USA), N.A.                  $4,592.01           $0.00          $64.98
           3 MERRICK BANK                                    $662.40           $0.00           $9.37
           4 PYOD, LLC its successors and                    $682.82           $0.00           $9.66
             assigns as assignee
           5 Navient Solutions, LLC on behalf of          $79,297.15           $0.00      $1,122.16
           6 Navient Solutions, LLC on behalf of          $35,201.52           $0.00        $498.15
           7 Verizon                                         $260.49           $0.00           $3.69
           8 T Mobile/T-Mobile USA Inc                         $78.32          $0.00           $1.11
           9 T Mobile/T-Mobile USA Inc                         $76.99          $0.00           $1.09
         10 T Mobile/T-Mobile USA Inc                          $64.76          $0.00           $0.92


                       Total to be paid to timely general unsecured claims:              $1,715.30
                                                       Remaining balance:                    $0.00

       Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed
and will be paid pro rata only after all allowed administrative, priority and timely filed general
(unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0
percent, plus interest (if applicable).
UST Form 101-7-NFR (10/1/2010)
  Case 17-07028            Doc 35     Filed 04/04/19 Entered 04/04/19 19:56:12             Desc Main
                                        Document     Page 4 of 4


         Tardily filed general (unsecured) claims are as follows: NONE



                 Total to be paid to tardily filed general unsecured claims:                         $0.00
                                                        Remaining balance:                           $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and general (unsecured) claims have been paid in
full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus
interest (if applicable).

       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
ordered subordinated by the Court are as follows: NONE



                                    Total to be paid for subordinated claims:                        $0.00
                                                          Remaining balance:                         $0.00




                                            Prepared By: /s/ David P. Leibowitz
                                                         Trustee
David P. Leibowitz
53 West Jackson Boulevard, Suite 1115
Chicago, IL 60604




STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
